Hill, Justice.
This was a suit by an administratrix to set aside a deed made by the decedent to her grandson on the ground that the deed was obtained by alleged fraud.
The conversations between the decedent and the plaintiff outside the presence of the defendant having been properly excluded from evidence, there was no question of fraud to be decided by the jury and the trial court did not err in directing a verdict for the defendant. Code Ann. § 81A-150 (a).

Judgment affirmed.


All the Justices concur.

Roy N. Newman, for appellant.
Jones, Robbins & MacLeod, James A. Robbins, Jr., E. J. Clower, for appellees.